8-cv-01060-EAS-EPD Doc #: 136-26 Filed: 02/17/21 Page: 1 of 11 PAGEID

                                 EFFECTIVE                 NUMBER
         Columbus Police           Aug. 01, 1987             1-01
         Division Directive      REVISED                   TOTAL PAGES
                                   Jun. 30, 2015                11
                          Rules of Conduct


      1.01 Obedience to Laws and Ordinances
         Division personnel shall obey the Constitutions of the United States and
         the State of Ohio and all federal, state, and local laws.

      1.02 Knowledge of Directives, Laws, and Ordinances
         Division personnel shall be thoroughly familiar with Division rules, policies,
         directives, orders, and city, state, and federal laws that pertain to their
         employment.

      1.03 Violation of Rules or Division Directives
      A. Division personnel shall not commit or omit acts in violation of the explicit
         or implicit purpose of the Rules of Conduct, Policies, Directives, or orders
         of the Division. It is not necessary that every specific act which would
         constitute a violation be expressly prohibited in written form.
      B. The Rules of Conduct are the most authoritative directives issued and
         shall be the basis for formal disciplinary action.

      1.04 Cause for Dismissal
         Division personnel hold their positions during good behavior and efficient
         service, but may be suspended or dismissed for incompetence, gross ne-
         glect of duty, gross immorality, habitual intoxication, failure to obey orders
         given by proper authority, misfeasance, malfeasance, nonfeasance, or for
         any other just and reasonable cause.

      1.05 Residence Change and Notification Requirement
      A. Division personnel shall:
       1. Record their residence address, telephone number, and/or emergency
          telephone number with the Personnel Unit.
       2. Notify the Personnel Unit in writing of any change of address or telephone
          number within 48 hours of such change.




                                                                              Paige Aff.
                                                                                Ex. 3
         Directive 1-01              Revised 06/30/15                    Page 1 of 11



  CPD DM 006243                              0:0-cv-0000                                  1/15/19
8-cv-01060-EAS-EPD Doc #: 136-26 Filed: 02/17/21 Page: 2 of 11 PAGEID

      1.06 Conflicting or Illegal Orders
      A. Division personnel who are given an otherwise proper order which conflicts
         with a previous order, rule, regulation, or directive shall respectfully inform
         the supervisor issuing the second order of the conflict. The supervisor is-
         suing the second order shall decide which order is to stand. Under these
         circumstances, responsibility for the conflict rests with the supervisor who
         issues the second order. Personnel will not be held responsible for dis-
         obedience of an order, rule, regulation, or directive which they are ordered
         to disregard. If necessary, the supervisor issuing the second order shall
         write a letter to the Chief of Police explaining the reason for the conflicting
         order.
      B. Division personnel shall not obey any order which they know or should
         know would require them to commit any illegal act. If in doubt as to the
         legality of an order, personnel shall request the issuing party to clarify the
         order or to confer with a higher authority.

      1.07 Insubordination
         Division personnel shall obey any lawful order of a supervisor or any order
         relayed from a supervisor by an employee of the same or lesser rank.
         Insubordination includes, but is not limited to, any language or action
         directed toward a supervisor which is disrespectful, mutinous, insolent,
         or abusive.

      1.08 Requirement to Take Action
      A. Sworn personnel, regardless of duty status, shall take prompt, effective
         action regarding anything which comes to their attention requiring a police
         response within the City of Columbus.
       1. Sworn personnel are not relieved of the responsibility for taking proper
           action when they are detailed to special duties.
       2. Sworn personnel assigned to undercover operations are exempted when
           taking action would seriously impair the success of the undercover as-
           signment.
       3. Sworn personnel shall not enforce violations of traffic laws while in off-
           duty status unless in uniform and in a marked vehicle.
       4. Sworn personnel should not enforce violations of non-violent misde-
           meanors while in off-duty status.
       5. No exceptions apply in life-threatening situations.
      B. Division personnel who either engage in or become aware of another
         Division employee’s involvement in misconduct of a criminal nature or
         violation of a Division Rule of Conduct shall take immediate, appropriate
         action to stop said conduct (for example, advising the employee, reporting
         the conduct to a supervisor, or arresting the employee).



         Page 2 of 11                 Revised 06/30/15                Directive 1-01



  CPD DM 006244                            0:0-cv-0000                                     1/15/19
8-cv-01060-EAS-EPD Doc #: 136-26 Filed: 02/17/21 Page: 3 of 11 PAGEID

       1.09 Aid to Fellow Officers
          Sworn personnel, except when actually incapacitated, shall aid, assist,
          and protect fellow officers in time of danger or under circumstances where
          danger might reasonably be impending.

       1.10 Interference with Written/Electronic Communications
       A. Division personnel shall not request others to alter or withdraw reports,
          letters, requests, or other written/electronic communications without jus-
          tification for doing so.
       B. Division personnel shall forward all communications without unnecessary
          delay.
       C. Division personnel shall forward all confidential mail unopened. If acci-
          dentally opened, personnel doing so shall initial it before forwarding.
       D. Division personnel shall not add, modify, or delete information from any
          Division report, written or electronic, in which they or a family member
          are the victim, witness, or suspect.

       1.11 Care of Division Property
       A. Division personnel are responsible for the proper care and use of Division
          property and equipment assigned to or used by them.
       B. Division personnel shall not loan individually issued keys, electronic key
          cards, or identification cards to other persons.

       1.12 Uniform Appearance and Requirements
          Division personnel required to possess uniforms shall maintain and wear
          those uniforms in accordance with uniform regulations.

       1.13 Maintaining Division Publications
          Division personnel shall keep required manuals, texts, or references
          current.

       1.14 Reporting for Duty
       A. Division personnel shall report for and remain on duty at the time and
          place required by their assignment or as ordered.
       B. Division personnel shall be physically and mentally fit to perform their
          duties.
       C. Division personnel shall be properly equipped and able to immediately
          assume their duties.




          Directive 1-01             Revised 06/30/15               Page 3 of 11



  CPD DM 006245                          0:0-cv-0000                                   1/15/19
8-cv-01060-EAS-EPD Doc #: 136-26 Filed: 02/17/21 Page: 4 of 11 PAGEID

      1.15 General Requirements
      A. Division personnel shall:
       1. Be civil, orderly, and courteous in their conduct and demeanor.
       2. Address and/or refer to Division supervisors by rank or “Sir/Ma’am.”
       3. Maintain a strictly impartial attitude toward citizens, complainants, and
          violators.
       4. Coordinate their efforts in order to attain the goals of the Division of
          Police.
       5. Be truthful at all times.
       6. Carry out such orders and directives as may be given them by Division
          supervisors.
       7. Adhere to the Division of Police Code of Ethics.

      1.16 Requirement to Carry Badge, ID, and Firearm
      A. Sworn personnel shall wear or carry their police badge, identification card,
         and authorized firearm at all times, except as exempted by other direc-
         tives, by law, or as approved by a Division supervisor for officer safety or
         the performance of an undercover assignment.
      B. Sworn personnel, on or off duty and in plain clothes, carrying their police
         badge, identification card, and authorized firearm shall do so in a concealed
         manner, unless in a police facility or while performing a police function.

      1.17 Wearing of Identification Card
      A. Division personnel shall wear the issued identification card in the chest
         area of the outermost garment with the photo side visible at all times when
         in a police facility, at a crime scene, or in any other area secured by police.
         This section does not apply to sworn personnel while in uniform.
      B. Division personnel shall challenge, or cause to be challenged, individuals
         who are not wearing issued identification cards while in police facilities, at
         crime scenes, or in any other area secured by police.

      1.18 Arrest, Search, and Seizure
         Sworn personnel shall make arrests, searches, and seizures only in ac-
         cordance with law and Division policy and procedures.

      1.19 Use of Force
         Division personnel shall use force only in accordance with law and Division
         policy and procedures.

      1.20 Use of Firearm
         Division personnel shall carry and use firearms only in accordance with
         law, and when in the line of duty, in accordance with Division policy and
         procedure.

         Page 4 of 11                 Revised 06/30/15                Directive 1-01



  CPD DM 006246                            0:0-cv-0000                                     1/15/19
8-cv-01060-EAS-EPD Doc #: 136-26 Filed: 02/17/21 Page: 5 of 11 PAGEID

       1.21 Display of Firearms
          Sworn personnel shall not draw or display their firearms in public except
          for official inspection or use.

       1.22 Public Statements and Appearances
       A. While acting as a Division employee or otherwise representing the Divi-
          sion of Police, Division personnel shall not publicly criticize or ridicule
          the Division, its policies, or other personnel by speech, writing, or other
          expression.
       B. Division personnel addressing the public or the broadcast media, preparing
          any articles for publication, or acting as correspondents with a newspaper
          or periodical shall not divulge investigative information, information con-
          tained in Division records, or any other Division matter in violation of law
          or Division policy.

       1.23 Gratuities
          Division personnel shall not solicit or accept from any person, business,
          or organization any tangible or intangible property, promise, or service, or
          in any way use their official position if it may be reasonably inferred that
          private interests conflict with police duties and responsibilities.

       1.24 Endorsing Products/Use of Division Badge, Patch, Logo, or 		
            Equipment
       A. Division personnel, without the prior written approval of the Chief of Police,
          shall not use or allow the use of their rank designation, name, photographs,
          or employment position with the Division as an endorsement of products or
          services, whether their own or another’s, when the endorsement alludes
          to their affiliation with the Division of Police.
       B. Division personnel shall not use nor permit the use of any reproduction of
          any Division badge, patch, other official logo, and/or any equipment for
          commercial purposes, either profit or nonprofit, without the prior written
          approval of the Chief of Police.

       1.25 Personal Correspondence
       A. Division personnel shall not use the Division of Police as their personal
          mailing address, except to be displayed on their operator’s license and/
          or vehicle registration as permitted by state law.
       B. Division personnel shall not use official letterhead for private correspon-
          dence.

       1.26 Visiting Prohibited Establishments
          Division personnel shall not knowingly visit or enter a house of prostitution,
          gambling house, or other establishment wherein the laws of the United
          States, the State, or the local jurisdiction are regularly violated, except in
          the line of duty.
          Directive 1-01              Revised 06/30/15                  Page 5 of 11



  CPD DM 006247                           0:0-cv-0000                                      1/15/19
8-cv-01060-EAS-EPD Doc #: 136-26 Filed: 02/17/21 Page: 6 of 11 PAGEID

      1.27 Interference in Private Business
         Division personnel shall not interfere in the private business or affairs of
         another, other than in the course of official police business.

      1.28 Neglect or Inattention to Duty
         Division personnel shall not engage in activity or personal business which
         may cause or causes them to neglect or be inattentive to duty.
      1.29 Associations
         Division personnel, except in the line of duty or when unavoidable, shall
         avoid associations or dealings with persons or organizations who they
         know, or should know, are under criminal investigation or indictment or
         who are known to have involvement in criminal or subversive activity.

      1.30 Withholding Information
      A. Division personnel shall communicate to their immediate supervisor and/
         or any appropriate unit within the Division information or tips on crimes,
         suspects, or criminal activity or other important police matters of which
         they may be aware.
      B. Division personnel involved in or becoming aware of any misconduct of
         a serious nature by another Division employee shall promptly report the
         misconduct to a Division supervisor.

      1.31 Divulging Police Information
         Division personnel shall not divulge police information or information con-
         tained in police records to anyone except as provided by law and Division
         policy.

      1.32 Identifying Informants
         Division personnel shall not divulge the identity of persons giving confi-
         dential information to the Division, except as directed by a Deputy Chief
         or the Chief of Police.

      1.33 Recommending Professionals or Businesses
         Division personnel shall not recommend a person or business to any non-
         Division person with whom they have contact in the line of duty.




         Page 6 of 11               Revised 06/30/15               Directive 1-01



  CPD DM 006248                          0:0-cv-0000                                    1/15/19
8-cv-01060-EAS-EPD Doc #: 136-26 Filed: 02/17/21 Page: 7 of 11 PAGEID

       1.34 Political Activity
       A. Division personnel are permitted to participate in the electoral process to
          the extent it is consistent with federal, state, and local law, and the follow-
          ing:
        1. Division personnel shall be off-duty, out-of-uniform, and not represent
            that they speak for the City of Columbus and/or the Division of Police
            while engaging in any political activity. Division personnel shall not wear
            or display any item or uniform part that identifies them as a member of
            the Division of Police.
        2. Division personnel shall not use their official capacity to otherwise inter-
            fere with or affect the result of any election.
        3. Division personnel may freely express their political opinions, but shall
            not campaign for a partisan political candidate or otherwise take part in
            partisan politics.
        4. Division personnel may attend political gatherings, but shall not assume
            any active role in the management, organization, or fiscal matters of the
            political gathering.
        5. Division personnel may sign political petitions and circulate non-partisan
            political petitions but shall not circulate or file partisan political petitions.
        6. Division personnel are prohibited from being a candidate for any elec-
            tive office within the City of Columbus and partisan elections outside the
            City of Columbus. Division personnel are permitted to be a candidate for
            and hold a position as a member of a local board of education, village
            council outside the City of Columbus, or a board of trustees, as long as
            they:
          a. Do not solicit, directly or indirectly, campaign funding for their campaign
              for elective office.
          b. Do not seek or use the endorsement of a political party.
          c. Do not participate in matters under consideration by the local school
              board, village council, or board of township trustees whenever a conflict
              of interest appears.
          d. Do not perform work for the local school board, village council, or board
              of township trustees during assigned working hours for the Division of
              Police.
        7. Division personnel shall not bring any political material or activity into
            the work environment.
        8. Division personnel shall not intentionally associate themselves with the
            Columbus Division of Police while engaged in any activity involving the
            electoral process.
        9. Division personnel shall not solicit or receive any assessment, subscrip-
            tion, or contribution for any political party or any candidate for public
            office.


          Directive 1-01                Revised 06/30/15                    Page 7 of 11



  CPD DM 006249                              0:0-cv-0000                                        1/15/19
8-cv-01060-EAS-EPD Doc #: 136-26 Filed: 02/17/21 Page: 8 of 11 PAGEID

      1.35 Requirement to Attend Trials or Hearings
         Division personnel who have been subpoenaed or otherwise notified by
         competent authority to appear in court or at a hearing are required to
         comply with the notification. This requirement is excepted when personnel
         are notified by Court Liaison Section that their attendance is not necessary
         or when there is a legitimate conflict and prior permission to be absent is
         obtained from Court Liaison Section or the prosecutor’s office.

      1.36 Unbecoming Conduct
         Division personnel shall conduct themselves at all times, both on and off
         duty, in such a manner as to reflect favorably on the Division. Unbecom-
         ing conduct is behavior that implicitly or explicitly dishonors the Division
         and/or its members, reflects discredit upon the individual as a member of
         the Division, or impairs the operation or efficiency of the Division or the
         individual. This includes, but is not limited to, derogatory, discriminatory,
         or harassing comments, gestures, or insinuations.

      1.37 Use of Tobacco
      A. Division personnel shall not:
       1. Smoke, use, or permit the use of smokeless tobacco products,
          electronic cigarettes, or alternative nicotine products in any Divi-
          sion facility or City-owned or leased vehicle; while in formation;
          while participating in a ceremony; or while engaged in official
          duties with the public.
          Note: This does not apply to other nicotine cessation products
          such as patches, gum, or lozenges.
       2. Take cigarette or tobacco breaks.

      1.38 Display of Material in Police Facilities
      A. Only authorized material shall be posted within or upon Division of Police
         property.
      B. Division personnel shall not post any type of personal notice or any car-
         toons, drawings, papers, or other material that may be offensive or contain
         derogatory language. This includes any material that contains sexual,
         ethnic, or racial slurs or is demeaning to other protected class members
         (for example, age, religion, disability, or sexual orientation). Division per-
         sonnel shall remove any material they become aware of that violates this
         policy.
      C. Division personnel shall not deface, damage, destroy, or tamper with
         material which is authorized.




         Page 8 of 11                Revised 06/30/15                Directive 1-01



  CPD DM 006250                           0:0-cv-0000                                     1/15/19
8-cv-01060-EAS-EPD Doc #: 136-26 Filed: 02/17/21 Page: 9 of 11 PAGEID

       1.39 Dependent Health Care Coverage
          Division personnel shall notify the Employee Benefits Unit as soon as
          practical when their dependents become ineligible for health care cover-
          age for any reason.

       1.40 Sick/Injury Reporting
          Division personnel shall not feign illness or injury, falsely report illness
          or injury, or otherwise deceive or attempt to deceive the Division as to a
          health condition.

       1.41 Business Cards
          All business cards used by Division personnel to represent themselves as
          members of the Division shall be in good taste and shall use only a logo
          approved by the Chief of Police. A copy of approved logos is available in
          the Print Shop Unit.

       1.42 Alcohol/Drugs
       A. Division personnel shall not be under the influence of intoxicants or illicit/
          illegal drugs while on duty or while in any part of their uniform.
       B. Division personnel shall not purchase or consume alcoholic beverages
          or have the odor of an alcoholic beverage on their breath while on duty or
          in any part of their uniform, except as required in the line of duty and with
          prior approval of their bureau commander.
       C. Division personnel shall not consume, possess, or purchase illicit/illegal
          drugs except as required in the line of duty.
       D. Division personnel shall not consume alcohol to the extent it renders them
          unfit to report for their next regularly scheduled tour of duty.
       E. Division personnel shall not possess intoxicants or illicit/illegal drugs in
          police buildings or vehicles, on police property, or property leased to the
          City of Columbus for police use, except as required in the line of duty or
          with the express approval of the Chief of Police.

       1.43 Over-the-Counter Medication/Prescription Drug Use
          Division personnel shall not abuse prescription or over-the-counter medi-
          cation. Division personnel shall notify their immediate supervisor if their
          ability to perform their duties may be impaired by prescription or over-the-
          counter drugs.




          Directive 1-01              Revised 06/30/15                  Page 9 of 11



  CPD DM 006251                           0:0-cv-0000                                      1/15/19
8-cv-01060-EAS-EPD Doc #: 136-26 Filed: 02/17/21 Page: 10 of 11 PAGEI

       1.44 Expenditures of Division Funds
       A. Division personnel shall not incur expenditures of money or financial
          obligations in the name of the Division without prior authorization from a
          commander or higher.
       B. Division personnel shall not use customer loyalty or rewards cards when
          making purchases on behalf of the City of Columbus.
          Note: This does not apply to a personal credit card with a reward program
          that is used by a Division employee to make a purchase for which the City
          later provides reimbursement, such as hotel or travel accommodations for
          a conference or training.

       1.45 Requirement to Give Name and Badge Number
       A. Division personnel shall give their name and badge/tech/IBM number to
          any person upon request.
       B. Uniformed sworn personnel shall display their identification card to any
          person upon request or as soon as safe and practical.
       C. Sworn personnel in plainclothes, when exercising their authority under the
          law and identifying themselves as a police officer, shall display the badge
          and police identification concurrently or as soon as safe and practical.

       1.46 Requirement to Submit Body Fluids
          Division personnel who are the subject of an investigation shall submit body
          fluids for analysis if doing so would aid the investigation and if ordered by
          the investigating supervisor. Blood specimens will be taken by medical
          personnel under medically-safe and sanitary conditions.

       1.47 Saluting
          Uniformed officers, while outdoors, upon approaching or meeting a uni-
          formed officer of the rank of lieutenant or higher, shall promptly render the
          regulation salute which shall immediately be returned. While in formation,
          sworn personnel shall not salute unless ordered to do so by the officer in
          command.

       1.48 Compliance with EEO Laws, Rules, Orders, Policies, and 		
            Directives
          Division personnel shall obey federal, state, and local antidiscrimination
          statutes and Division rules, orders, directives, and policies pertaining to
          EEO.

       1.49 Electronic and Wireless Equipment
          Division personnel shall not possess or use any unauthorized
          electronic and/or wireless equipment or technology unless ap-
          proved by a Division supervisor. Such approvals are subject to
          review by the chain of command.

          Page 10 of 11               Revised 06/30/15               Directive 1-01



   CPD DM 006252                          0:0-cv-0000                                     1/15/19
8-cv-01060-EAS-EPD Doc #: 136-26 Filed: 02/17/21 Page: 11 of 11 PAGEI

        1.50 Stopping or Detaining Persons
        A. Division personnel shall stop and detain a person only for an articulable
           reason, and shall not stop or detain a person based solely on a common
           trait of a group (for example, race, ethnicity, gender, sexual orientation,
           religion, economic status, age, cultural group).
        B. Division personnel stopping or detaining a person for any reason shall
           advise that person of the reason for the stop or detention as soon as
           practicable, but prior to termination of the contact. Division personnel
           shall be courteous and, when applicable, shall express appreciation for
           the involved person’s cooperation.

        1.51 Identifying Offenders
        A. Division personnel shall take reasonable actions to identify any individual
           who does not have a picture ID and is being charged with a traffic violation
           or a criminal offense. Reasonable actions may include using an OHLEG
           photograph, using an arrest photograph from the ID Section, fingerprint
           verification through RapID, or processing the individual through the ID
           Section.
        B. Division personnel shall document the actions taken to identify the individual
           on the appropriate report or document (for example, Arrest Information
           Form, U-10.100; electronic incident report; or on the traffic citation).




           Directive 1-01              Revised 06/30/15                Page 11 of 11



   CPD DM 006253                           0:0-cv-0000                                      1/15/19
